Order                                                                                           Michigan Supreme Court
                                                                                                      Lansing, Michigan

  December 28, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                    Chief Justice

  143659                                                                                                  Michael F. Cavanagh
                                                                                                                Marilyn Kelly
                                                                                                          Stephen J. Markman
                                                                                                          Diane M. Hathaway
                                                                                                              Mary Beth Kelly
  CHRIS C. LAMBERT,                                                                                           Brian K. Zahra,
             Plaintiff-Appellee,                                                                                         Justices

  v                                                                    SC: 143659
                                                                       COA: 297088
                                                                       Livingston CC: 09-024549-NI
  GREEN OAK TOWNSHIP POLICE
  DEPARTMENT and MICHAEL JAIN,
           Defendants,
  and
  THE CHARTER TOWNSHIP OF GREEN OAK,
                   Defendant-Appellant.

  _________________________________________/


        On order of the Court, the application for leave to appeal the May 12, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                              I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                        foregoing is a true and complete copy of the order entered at the direction of the Court.
                              December 28, 2011                   _________________________________________
           y1219                                                                  Clerk